Citation Nr: 0120513	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  99-22 784	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to a compensable disability rating for 
tinnitus.  

2.  Entitlement to an increased disability rating for 
residuals of a left knee injury with a history of 
subluxation, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased disability rating for 
intermittent incontinence, currently evaluated as 20 percent 
disabling.  

4.  Entitlement to a compensable disability rating for 
irritable bowel syndrome.  

5.  Entitlement to service connection for a psychiatric 
disorder defined as depression, secondary to 
service-connected disabilities.  

6.  Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1974 to 
July 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO, in pertinent 
part, denied the issues of entitlement to a compensable 
disability rating for tinnitus; a disability rating greater 
than 20 percent for intermittent incontinence; a compensable 
disability rating for irritable bowel syndrome; service 
connection for a psychiatric disorder defined as depression, 
secondary to service-connected disabilities; and a total 
rating based on individual unemployability.  In addition, the 
RO granted an increased disability rating from 10 percent to 
20 percent for the service-connected residuals of a left knee 
injury with a history of subluxation.  

With regard to the veteran's claim for service connection for 
a psychiatric disorder characterized as depression, secondary 
to service-connected disabilities, the Board notes that, 
previously by a February 1987 rating action, the RO denied 
service connection for a psychiatric disorder on the basis 
that such a disability was not shown by the evidence of 
record.  In March 1987, the RO notified the veteran of the 
decision.  The veteran did not appeal the denial.  
Thereafter, by a June 1997 rating action, the RO determined 
that new and material evidence sufficient to reopen a claim 
for service connection for a chronic psychiatric disorder 
defined as depression had not been received.  The RO 
concluded that the evidence of record did not demonstrate 
that the veteran's depression was incurred in, or aggravated 
by, her service.  Also in June 1997, the RO notified the 
veteran of the continued denial of her claim.  She did not 
appeal.  

The veteran's prior claims for service connection for a 
psychiatric disability defined as depression were denied on a 
direct basis.  In the current appeal, the veteran asserts 
that her depression was caused by her service-connected 
disabilities.  Consequently, the RO has adjudicated the 
veteran's current psychiatric claim on a secondary basis.  
Because the veteran is currently pursuing her psychiatric 
claim on a secondary service connection basis, and the RO has 
not previously considered this particular question, the Board 
concludes that the present issue regarding her psychiatric 
claim should be considered on a de novo basis and is, 
therefore, correctly stated as listed on the title page of 
this decision.  

Also by the May 1999 rating action, the RO, in relevant part, 
denied the issues of entitlement to a disability evaluation 
greater than 10 percent for lagophthalmos of the left eye, a 
compensable disability evaluation for residuals of nasal 
septoplasty, and a compensable disability evaluation for 
multifactorial headaches.  In June 1999, the RO notified the 
veteran of the decision.  In the notice of disagreement, 
which was received at the RO in August 1999, the veteran 
expressed disagreement with these denials.  The statement of 
the case that was furnished to the veteran in September 1999 
included these increased rating claims.  Importantly, 
however, the veteran has not perfected an appeal of these 
increased rating claims by submitting a substantive appeal.  
Consequently, the issues of entitlement to a disability 
evaluation greater than 10 percent for lagophthalmos of the 
left eye, a compensable disability evaluation for residuals 
of nasal septoplasty, and a compensable disability evaluation 
for multifactorial headaches are not before the Board for 
appellate review at this time.  

Moreover, as the Board will discuss in the following 
decision, the veteran has not perfected a timely appeal with 
respect to her claims for a compensable disability rating for 
tinnitus and for a disability evaluation greater than 
20 percent for residuals of a left knee injury with a history 
of subluxation.  Her representative's January 2001 statement, 
which includes a discussion of these rating issues, is, 
therefore, construed as a new claim for a compensable 
disability evaluation for tinnitus and for a disability 
evaluation greater than 20 percent for residuals of a left 
knee injury with a history of subluxation.  These rating 
claims have not been adjudicated by the RO and are, 
therefore, referred to the agency for appropriate action.  

Additionally, in a statement received at the RO in August 
1999, the veteran raised a claim regarding her right knee.  
Review of the claims folder indicates that, by a February 
1987 rating action, the RO denied service connection for a 
right knee disability.  In March 1987, the RO notified the 
veteran of the decision.  The veteran did not appeal the 
denial.  The issue of whether new and material evidence has 
been received sufficient to reopen a claim for service 
connection for a right knee disability has not been 
adjudicated by the RO and is, therefore, referred to the 
agency for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  By a May 12, 1999 rating action, the RO, in pertinent 
part, denied a compensable disability evaluation for the 
veteran's service-connected tinnitus and granted an increased 
disability evaluation from 10 percent to 20 percent for her 
service-connected residuals of a left knee injury with a 
history of subluxation.  By a letter dated on June 9, 1999, 
the RO notified the veteran of this decision and of her 
procedural and appellate rights.  

3.  On August 12, 1999, the RO received a notice of 
disagreement (NOD) which included the veteran's express 
disagreement with the denial of a compensable disability 
rating for her tinnitus and with the 20 percent disability 
evaluation assigned to her residuals of a left knee injury 
with a history of subluxation.  

4.  On September 16, 1999, the RO issued a statement of the 
case (SOC) which addressed the rating claims for both the 
service-connected tinnitus and the service-connected 
residuals of a left knee injury with a history of 
subluxation.  In an associated cover letter, the RO explained 
to the veteran that, in order to complete her appeal, she 
needed to submit a formal appeal, or a request for an 
extension of time for the filing of a formal appeal, within 
60 days from the date of the letter or within the remainder 
of the one-year period from the date of the letter notifying 
her of the decision.  

5.  On a VA Form 9, Appeal to Board of Veterans' Appeals 
(Form 9), which the veteran filed in September 1999, she 
addressed only her intermittent incontinence, irritable bowel 
syndrome, depression, and individual unemployability claims 
and did not mention her service-connected tinnitus or left 
knee disabilities.  

6.  In a statement dated on January 25, 2001, the veteran's 
representative presented argument concerning the veteran's 
service-connected tinnitus and left knee disabilities.  


CONCLUSION OF LAW

A timely substantive appeal was not received with respect to 
the RO's May 12, 1999 denial of a compensable disability 
evaluation for tinnitus and assignment of a 20 percent 
disability rating for residuals of a left knee injury with a 
history of subluxation.  38 U.S.C.A. §§ 7105, 7108 (West 
1991); 38 C.F.R. §§ 3.104, 3.105, 20.200, 20.201, 20.202, 
20.302, 20.303, 20.305, 20.306 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely filed NOD and, 
after a SOC has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. §§ 7105(a), 7108 (West 1991); 38 C.F.R. 
§ 20.200 (2000).  A NOD must be filed within one year from 
the date of mailing of the notice of the determination.  
38 U.S.C.A. § 7105(b)(1) (West 1991); see also 38 C.F.R. 
§ 20.201 (2000).  A substantive appeal must be filed within 
60 days from the date the SOC is mailed, or within the 
remainder of the one-year period from the date of mailing of 
the notice of determination, whichever occurs later.  
38 U.S.C.A. § 7105(d)(3) (West 1991) and 38 C.F.R. 
§§ 20.302(b), 20.303 (2000); see also 38 C.F.R. § 20.202 
(2000).  

A substantive appeal consists of a properly completed 
VA Form 9, Appeal to Board of Veterans' Appeals, or 
correspondence containing the necessary information.  
Regardless of the particular form, a substantive appeal must 
"either indicate that the appeal is being perfected as to 
all . . . issues or must specifically identify the issues 
appealed."  38 C.F.R. § 20.202 (2000).  In addition, a 
substantive appeal must "set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or 
determinations, being appealed."  38 C.F.R. § 20.202 (2000); 
see also 38 U.S.C.A. § 7105(d)(3) (West 1991).  

The Board does not have jurisdiction over an issue for which 
an appeal has not been timely perfected.  See 38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993); 
38 C.F.R. §§ 3.104, 3.105 (2000) (in the absence of a 
properly perfected appeal, the Board is without jurisdiction 
to determine the merits of a case); see also YT v. Brown, 9 
Vet.App. 195 (1996); Cuevas v. Principi, 3 Vet.App. 542, 546 
(1992).  Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).  In 
short, if a claimant fails to file a substantive appeal in a 
timely manner, "he is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
See also, YT v. Brown, 9 Vet.App. 195 (1996); Cuevas 
v. Principi, 3 Vet.App. 542, 546 (1992).  Cf. Rowell 
v. Principi, 4 Vet. App. 9 (1993).  

In computing the time limit for the filing of a substantive 
appeal, the first day of the specified period is excluded, 
and the last day is included.  38 C.F.R. § 20.305(b) (2000).  
Where the time limit would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding workday is included in the 
computation.  Id.  See 38 C.F.R. § 20.306 (2000).  A 
substantive appeal postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed.  38 C.F.R. § 20.305(a) (2000).  In the event that the 
postmark is not of record, VA regulations provide that the 
postmark date will be presumed to be five days prior to the 
date of receipt of the document by VA.  Id.  In calculating 
the five-day period, Saturdays, Sundays and legal holidays 
are excluded.  Id.  

Additionally, VA regulations provide that the period for 
filing a substantive appeal may be extended for good cause.  
38 C.F.R. § 20.303 (2000).  The request for such an extension 
must be in writing and must be made prior to the expiration 
of the time limit for filing which would otherwise apply.  
Id.  

By a May 12, 1999, rating action in the present case, the RO, 
in pertinent part, denied a compensable disability evaluation 
for tinnitus and granted an increased disability evaluation 
from 10 percent to 20 percent for the residuals of a left 
knee injury with a history of subluxation.  By a letter dated 
on June 9, 1999, the RO notified the veteran of this decision 
and of her procedural and appellate rights.  

On August 12, 1999, the RO received a NOD which included the 
veteran's express disagreement with the denial of a 
compensable disability rating for her tinnitus and with the 
20 percent disability evaluation assigned to her residuals of 
a left knee injury with a history of subluxation.  
Thereafter, on September 16, 1999, the RO issued a SOC which 
addressed the rating claims for both the service-connected 
tinnitus and the service-connected residuals of a left knee 
injury with a history of subluxation.  In an associated cover 
letter, the RO explained to the veteran that, in order to 
complete her appeal, she needed to submit a formal appeal, or 
a request for an extension of time for the filing of a formal 
appeal, within 60 days from the date of the letter or within 
the remainder of the one-year period from the date of the 
letter notifying her of the decision.  

On a Form 9, which the veteran filed in September 1999, she 
addressed only her intermittent incontinence, irritable bowel 
syndrome, depression, and individual unemployability claims 
and did not mention her service-connected tinnitus or left 
knee disabilities.  Subsequently, in a statement dated on 
January 25, 2001, the veteran's representative presented 
argument concerning the veteran's service-connected tinnitus 
and left knee disabilities.  

Significantly, the first statement which might be construed 
as a substantive appeal regarding the denial of a compensable 
evaluation for the service-connected tinnitus was not 
executed until January 25, 2001, more than 60 days after the 
SOC was furnished to the veteran on September 16, 1999, and 
more than one year after the June 9, 1999, notification of 
the decision.  See 38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. §§ 20.302(b), 20.303 (2000).  In May 2001, the 
veteran was notified of this matter but stated that she had 
no evidence or written argument to present and did not wish 
to request a hearing.  

In light of this sequence of events, the Board finds that a 
timely substantive appeal was not received with respect to 
the May 12, 1999, denial of a compensable disability 
evaluation for tinnitus and assignment of a 20 percent 
disability rating for the residuals of a left knee injury 
with a history of subluxation.  The veteran's appeal must 
therefore be dismissed as untimely.  The veteran is barred by 
law from appealing the RO's May 12, 1999, decision with 
respect to the ratings for the service -connected tinnitus 
and the service-connected residuals of a left knee injury 
with a history of subluxation.  See Roy v. Brown, 
5 Vet.App. 554, 556 (1993).  See also, YT v. Brown, 
9 Vet.App. 195 (1996); Cuevas v. Principi, 3 Vet.App. 542, 
546 (1992).  Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).


ORDER

The appeal for a compensable disability rating for tinnitus 
is dismissed.  

The appeal for a disability rating greater than 20 percent 
for residuals of a left knee injury with a history of 
subluxation is dismissed.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans' Claims (Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In this regard, the Board notes that, in a January 2001 
statement, the veteran's representative requested that the 
claims in appellate status be remanded to the RO for 
compliance with the VCAA.  

Furthermore, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Specifically, in the substantive appeal which was received at 
the RO in September 1999, the veteran explained that she has 
received treatment at the VA Medical Center (VAMC) in 
Birmingham, Alabama since the early 1990's.  The only records 
from the Outpatient Clinic at the Birmingham VAMC which have 
been obtained and associated with the veteran's claims folder 
during the current appeal are dated from October 1996 to 
September 1999.  Prior to the current appeal, records of 
treatment that the veteran had received at this medical 
facility from November 1995 to September 1996 were procured 
and associated with her claims folder.  Thus, all records of 
treatment that the veteran may have received from the 
Outpatient Clinic at the Birmingham VAMC do not appear to 
have been obtained and associated with her claims folder.  

Furthermore, in a statement received at the RO in July 1998, 
the veteran explained that she is participating in treatment 
sessions at the Mental Hygiene Clinic of the Birmingham VAMC 
once per month.  The veteran also stated that, in addition to 
the personal visits, she talks to a social worker in the 
Mental Hygiene Clinic once to twice a week.  Importantly, the 
only records of treatment that the veteran has received at 
the Mental Hygiene Clinic at the Birmingham VAMC are dated in 
1997 and 1998.  All records of treatment that the veteran may 
have received at the Mental Hygiene Clinic do not appear, 
therefore, to have been obtained and associated with her 
claims folder.  

On remand, therefore, the Board believes that an attempt 
should be made to procure and to associate with the veteran's 
claims folder records of treatment that she received at the 
Birmingham VAMC Outpatient Clinic from January 1990 to 
October 1995 and also since September 1999.  Additionally, 
all previously unobtained records of treatment that the 
veteran has received at the Birmingham VAMC Mental Hygiene 
Clinic should be obtained.  See, Simington v. Brown, 9 Vet. 
App. 334 (1996) (per curiam) (stipulating that VA is deemed 
to have constructive knowledge of any documents "within the 
Secretary's control" and that any such documents relevant to 
the issue under consideration must be included in the record 
on appeal) and Bell v. Derwinski, 2 Vet.App. 611, 613 (1992) 
(regarding records in constructive possession of VA).  


Intermittent Incontinence

Review of the claims folder indicates that the RO has 
evaluated the veteran's service-connected intermittent 
incontinence as analogous to infectious and non-infectious 
chronic cystitis, including interstitial and all etiologies.  
The pertinent diagnostic code provides that this disorder is 
rated as a voiding dysfunction.  38 C.F.R. § 4.115b, 
Diagnostic Code 7512 (2000).  

According to the regulation governing the evaluation of a 
voiding dysfunction (such as continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence), evidence that such a disorder requires the 
wearing of absorbent materials that must be changed less than 
two times per day warrants the assignment of a 20 percent 
disability rating.  38 C.F.R. § 4.115a (2000).  Evidence that 
a voiding dysfunction requires the wearing of absorbent 
materials that must be changed two to four times per day will 
result in the grant of a 40 percent disability evaluation.  
Id.  Evidence that a voiding dysfunction requires the use of 
an appliance or the wearing of absorbent materials that must 
be changed more than four times per day is necessary for the 
award of a 60 percent disability rating.  Id.  

Additionally, the veteran's service-connected intermittent 
incontinence may also be rated under the regulation governing 
the evaluation of urinary frequency.  According to this 
regulation, evidence of daytime voiding interval between two 
and three hours or awakening to void two times per night 
warrants the assignment of a 10 percent disability 
evaluation.  Id.  Evidence that daytime voiding interval 
between one and two hours or awakening to void three to four 
times per night is necessary for the grant of a 20 percent 
disability rating.  Id.  Evidence that daytime voiding 
interval is less than one hour or awakening to void five or 
more times per night will result in the award of a 40 percent 
disability evaluation.  Id.  

According to the pertinent medical evidence received during 
the current appeal, at an August 1998 VA gynecological 
evaluation, the veteran reported that she has a history of 
urinary incontinence for 18 years and that she wears pads for 
protection.  At a December 1998 VA outpatient treatment 
session, she described continued, and a possible increase in 
her, incontinence problems.  

In February 1999, the veteran underwent a VA gynecological 
examination at which time she reported having urinary 
incontinence since the late 1970's.  The examiner concluded 
that the examination of the veteran was negative except for 
her urinary urgency.  

Several days later in February 1999, the veteran underwent a 
VA general medical examination at which time she informed the 
examiner that her bladder is bad and that she is always very 
urgent and leaks constantly and slowly.  The examiner 
diagnosed chronic cystitis with incontinence.  

The claims folder contains no other records of recent 
treatment for, or examination of, the veteran's 
service-connected intermittent incontinence.  Significantly, 
the recent relevant medical reports which have been obtained 
and associated with the claims folder during the current 
appeal do not provide the evidence necessary to evaluate 
properly this service-connected disability.  See, 38 C.F.R. 
§ 4.115a (2000).  In particular, these recent pertinent 
medical records do not discuss the number of times per day 
that the veteran must change her absorbent materials, the 
daytime interval (in hours) between voiding episodes, and the 
number of times that she awakens at night to void.  

Moreover, the veteran has not been accorded a VA 
genitourinary examination during the current appeal.  This 
absence of a specialized evaluation is significant in light 
of the fact that, after the veteran underwent the VA general 
medical examination in February 1999, and specifically in the 
substantive appeal which was submitted in September 1999, she 
asserted that her intermittent incontinence has increased in 
severity.  The Board concludes, therefore, that, on remand, 
the veteran should be accorded a VA genitourinary examination 
to determine the current severity of her service-connected 
intermittent incontinence.  

Irritable Bowel Syndrome

The RO has evaluated the veteran's service-connected 
irritable bowel syndrome under the diagnostic code which 
rates impairment resulting from irritable colon syndrome.  
According to this diagnostic code, evidence of mild 
symptomatology resulting in disturbances of bowel function 
with occasional episodes of abdominal distress will result in 
the assignment of a noncompensable disability evaluation.  
38 C.F.R. § 4.114, Diagnostic Code 7319 (2000).  Evidence of 
moderate irritable colon syndrome with frequent episodes of 
bowel disturbances and abdominal distress is necessary for 
the grant of a 10 percent disability rating.  Id.  Evidence 
of severe irritable colon syndrome resulting in diarrhea, or 
alternation diarrhea and constipation, with more or less 
constant abdominal distress warrants the award of a 
30 percent disability evaluation.  Id.  

According to the pertinent medical records received during 
the current appeal in the present case, in June 1998, the 
veteran described lower abdominal pain which was worse with 
bowel movements but which was similar to the pain that she 
had previously experienced with adhesions that she had had in 
the 1980's.  The veteran denied bleeding.  A physical 
examination demonstrated mild left lower quadrant pain.  The 
veteran refused a rectal evaluation.  The examiner concluded 
that the veteran was experiencing possible constipation or 
adhesions.  

At the February 1999 VA general medical examination, the 
veteran reported that her stomach was "ok," that her 
appetite was good, and that her weight was stable.  She 
described her bowel movements as fair and explained that she 
was somewhat constipated and needed a softener.  She denied 
any bleeding.  According to the report of this examination, a 
rectal evaluation was not done.  

The claims folder contains no other records of recent 
treatment for, or examination of, the veteran's 
service-connected irritable bowel syndrome.  Significantly, 
the recent relevant medical reports which have been obtained 
and associated with the claims folder during the current 
appeal do not provide the evidence necessary to evaluate 
properly this service-connected disability.  See, 38 C.F.R. 
§ 4.114, Diagnostic Code 7319 (2000).  In particular, these 
recent pertinent medical records do not discuss the frequency 
of episodes of bowel disturbances, abdominal distress, 
diarrhea, and constipation and do not include a medical 
opinion from the examiner regarding the degree of severity of 
the relevant symptomatology.  

Moreover, the veteran has not been accorded a VA 
gastrointestinal examination during the current appeal.  This 
absence of a specialized evaluation is significant in light 
of the fact that, after the veteran underwent the VA general 
medical examination in February 1999, and specifically in the 
substantive appeal which was submitted in September 1999, she 
essentially contended that her service-connected irritable 
bowel syndrome has increased in severity.  Specifically, she 
asserted that she has adhesions which have become infected 
and are extremely painful.  The Board concludes, therefore, 
that, on remand, the veteran should be accorded a VA 
gastrointestinal examination to determine the current 
severity of her service-connected irritable bowel syndrome, 
to include a determination of whether or not the veteran 
currently has adhesions from that disability.  

Depression

With regard to the veteran's claim for service connection for 
a psychiatric disorder defined as depression, secondary to 
service-connected disabilities, the Board notes that, in 
February 1999, the veteran was accorded a VA mental disorders 
examination.  According to the report of this examination, 
the examiner diagnosed chronic depressive disorder.  
Significantly, however, the examiner did not express an 
opinion as to whether the diagnosed disability was caused, or 
aggravated, by the veteran's service-connected disabilities.  
Moreover, the VA Mental Hygiene Clinic records dated between 
1997 and 1998, which have been obtained and associated with 
the claims folder, do not include such a medical opinion.  As 
such, the Board believes that, on remand, the veteran should 
undergo a VA psychiatric examination to determine the 
etiology of any diagnosed disability.  

Total Rating Based On Individual Unemployability

Service connection has been granted for the following 
disabilities:  a total abdominal hysterectomy (30%), 
intermittent incontinence (20%), asthma (10%), residuals of a 
left knee injury with a history of subluxation (20%), 
lagophthalmos of the left eye (10%), fibrocystic breast 
disease (0%), tinnitus (0%), multifactorial headaches (0%), 
irritable bowel syndrome (0%), residuals of a nasal 
septoplasty (0%), a residual scar from an abdominal 
laparotomy (0%), and a residual scar on the left knee (0%).  
Throughout the current appeal, the veteran has asserted that 
her service-connected disabilities have resulted in her 
inability to maintain gainful employment.  

Review of the claims folder indicates that, at the February 
1999 VA mental disorders examination, the examiner concluded 
that the veteran's chronic major depressive disorder causes 
her to appear to be incapable of maintaining any occupational 
functioning.  However, as the Board has previously discussed 
in this decision, service connection has not yet been granted 
for the veteran's depression.  Significantly, the claims 
folder does not contain a medical opinion regarding the 
effect of the veteran's service-connected disabilities on her 
ability to obtain and maintain gainful employment.  In this 
regard, the Board observes that the Court has held that a VA 
examiner should generally address the extent of functional 
and industrial impairment associated with a veteran's 
service-connected disabilities when presented with a veteran 
seeking a total rating for compensation purposes based on 
individual unemployability.  Gary v. Brown, 7 Vet. App. 229, 
232 (1994).

Lastly, it is unknown whether the veteran is in receipt of 
Social Security Administration (SSA) disability benefits.  It 
has been resolved in various cases, essentially, that 
although SSA disability decisions are not controlling for VA 
purposes, they are pertinent to the adjudication of a claim 
for VA benefits, and that the VA has a duty to assist the 
veteran in gathering SSA records.  Collier v. Derwinski, 1 
Vet. App. 413 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Masors v. Derwinski, 2 Vet. App. 181 (1992); and 
Brown v. Derwinski, 2 Vet. App. 444 (1992).  In this case, 
the RO should ascertain whether the veteran has applied for, 
or been granted, SSA benefits.  If so, the RO should obtain 
any all medical records relating to any such application for, 
or award of, SSA benefits.

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all 
previously unobtained records of VA and 
private treatment that she has received 
for her depression since her discharge 
from active military duty and for her 
service-connected intermittent 
incontinence and irritable bowel syndrome 
in recent years.  All such available 
copies should be associated with the 
claims folder.  

3.  The RO should also specifically 
request the Birmingham VAMC Outpatient 
Clinic to furnish copies of all records of 
treatment that the veteran may have 
received at that medical facility from 
January 1990 to October 1995 and also 
since September 1999.  Additionally, the 
RO should request the Birmingham VAMC 
Mental Hygiene Clinic to furnish copies of 
all previously unobtained records of 
treatment that the veteran has received at 
that medical facility.  Copies of all such 
available records should be associated 
with the claims folder.  

4.  The RO should contact the SSA to 
obtain copies of the medical records, 
including disability and vocational 
evaluations, associated with any claim for 
benefits filed by the veteran, as well as 
those pertaining to the continued grant of 
benefits, if any.  If an Administrative 
Law Judge (ALJ) decision has been 
rendered, the records obtained should 
include the associated List of Exhibits.  
The assistance of the veteran in obtaining 
any pertinent records should be solicited 
as needed.

5.  Thereafter, a VA genitourinary 
examination should be conducted to 
determine the severity of the veteran's 
service-connected intermittent 
incontinence.  The claims folder, and a 
copy of this remand, should be made 
available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  All 
necessary tests should be conducted.  All 
pertinent pathology associated with this 
service-connected disability should be 
annotated in the examination report.  In 
particular, the examiner should obtain 
from the veteran information regarding 
the number of times per day that she must 
change her absorbent materials, the 
daytime interval (in hours) between 
voiding episodes, and the number of times 
that she awakens at night to void.  

6.  The veteran should also be accorded a 
VA gastrointestinal examination to 
determine the severity of her 
service-connected irritable bowel.  The 
claims folder, and a copy of this remand, 
should be made available to the examiner, 
and the examiner should verify in the 
report that the claims folder was 
reviewed.  All necessary tests should be 
conducted.  All pertinent pathology 
associated with this service-connected 
disability should be annotated in the 
examination report.  In particular, the 
examiner should obtain from the veteran 
information regarding the frequency of 
episodes of bowel disturbances, abdominal 
distress, diarrhea, and constipation.  
Additionally, the examiner should express 
an opinion as to the degree of severity 
(e.g., mild, moderate, or severe) of the 
symptomatology associated with the 
veteran's irritable bowel syndrome and to 
include a determination of whether or not 
the veteran currently has adhesions from 
that disability.  

7.  In addition, the veteran should be 
accorded a VA psychiatric examination to 
determine the nature, severity, and 
etiology of any psychiatric disorder that 
she may have.  The claims folder, and a 
copy of this remand, should be made 
available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  All 
necessary tests should be conducted.  All 
pertinent pathology shown on evaluation 
should be annotated in the examination 
report.  

Following the examination of the veteran 
and review of the claims folder, the 
examiner is requested to state 
specifically whether it is as likely as 
not that the veteran has a diagnosed 
psychiatric disorder that was either 
caused by, or aggravated by, any of her 
service-connected disabilities.  

If the veteran fails to report for the 
examination, the examiner should render an 
opinion based solely on a review of the 
claims folder.   

8.  After the above medical records have 
been associated with the claims file, a 
VA social and industrial survey should be 
conducted in order to clarify the 
veteran's medical, social, educational, 
and employment history.  The social 
worker should review the claims file 
prior to the survey.  The social worker 
should elicit and set forth pertinent 
facts regarding the veteran's medical 
history, education, employment history, 
social adjustment, and current behavior 
and health.  The social worker should 
offer an assessment of the veteran's 
current functioning and identify the 
conditions which limit her employment 
opportunities.  Any potential employment 
opportunities should be identified.  The 
claims folder must be made available to 
the social worker in conjunction with the 
survey as it contains important 
historical data.  Distinctions between 
service and non-service-connected 
disorders should be noted.

9.  The veteran should also be afforded a 
VA general medical examination to 
determine the nature and severity of her 
service-connected disabilities.  The 
claims folder, and a copy of this remand, 
should be made available to the examiner, 
and the examiner should verify in the 
report that the claims folder was 
reviewed.  Any specialized testing deemed 
necessary should be conducted.  The 
examiner should obtain a detailed 
occupational history from the veteran.  

Following the examination and in 
conjunction with a review of the claims 
file, it is requested that the examiner 
render an opinion as to the functional 
and industrial impairment associated with 
the veteran's service-connected 
disabilities.  Distinctions between 
service and non-service-connected 
disorders should be noted.  The examiner 
should describe in detail the impact, if 
any, that the veteran's service-connected 
disabilities have on her employability.  
The examiner should be informed that age 
is not a factor in such a determination.  

If the veteran fails to report for the 
examination, the examiner should render an 
opinion based solely on a review of the 
claims folder.   

10.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
a disability rating greater than 
20 percent for intermittent incontinence; 
a compensable disability evaluation for 
irritable bowel syndrome; service 
connection for a psychiatric disorder 
defined as depression, secondary to 
service-connected disabilities; and a 
total rating based on individual 
unemployability.  The readjudication of 
the veteran's secondary service 
connection claim should reflect 
consideration of the holding in Allen 
v. Brown, 7 Vet. App. 430 (1995).  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran is hereby notified that it is her responsibility 
to report for the scheduled examinations and to cooperate in 
the development of the case and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of her claims.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  

Thereafter, the RO should return the case to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals


 



